                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )      No.:   3:09-CR-72-TAV-DCP
                                               )
 DAVID W. SHARP,                               )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se motion for compassionate

 release [Doc. 90]. The United States has filed a response in opposition [Doc. 92]. The

 matter is now ripe for adjudication. For the reasons set forth more fully below, defendant’s

 motion for compassionate release will be DENIED.

 I.     Background

        On January 20, 2010, a jury found defendant guilty of one count of possession with

 intent to distribute fifty grams or more of methamphetamine in violation of 21 U.S.C.

 §§ 841(a)(1) and 841(b)(1)(B) [Doc. 44]. Defendant was sentenced to 360 months’

 imprisonment, to be followed by eight years of supervised release [Doc. 54].

        Defendant is housed at FCI Beckley, which currently has zero (0) active cases of

 COVID-19 amongst the inmates, zero (0) active cases amongst the staff, and 191 staff and

 991 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal Bureau

 of Prisons, https://www.bop.gov/coronavirus/ (last visited July 28, 2021). Defendant is

 fifty-three (53) years old and medical records establish that he suffers from, among



Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 1 of 7 PageID #: 967
 other ailments, hyperlipidemia, GERD, and psoriasis [Doc. 93, p. 6]. Defendant has

 been vaccinated against COVID-19 [Id., p. 56].               Defendant is scheduled for

 release on October 13, 2034.            Inmate Locator, Federal Bureau of Prisons,

 https://www.bop.gov/inmateloc/ (last visited July 28, 2021).

 II.    Legal Standard

        A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”           United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

 one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

 (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

 only on motion of the Director of the Bureau of Prisons. Now a court may modify a

 defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

        If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
                                               2


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 2 of 7 PageID #: 968
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        If the exhaustion requirement is satisfied, courts must then follow the statute's three-

 step test:

        At step one, a court must “find[ ]” whether “extraordinary and compelling
        reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
        whether “such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.” The Commission’s policy statement
        on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
        still “applicable,” courts must “follow the Commission’s instructions in
        [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
        and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
        instructs a court to consider any applicable § 3553(a) factors and determine
        whether, in its discretion, the reduction authorized by [steps one and two] is
        warranted in whole or in part under the particular circumstances of the case.”

 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

 “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

 compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

 and have full discretion to define ‘extraordinary and compelling’ without consulting the

 policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

 “district courts may deny compassionate release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”




                                               3


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 3 of 7 PageID #: 969
 but must “address all three steps” if granting such a motion. United States v. Elias,

 984 F.3d 516, 519 (6th Cir. 2021).

 III.   Analysis

        A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

        The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

 exhaustion requirement, which is a mandatory prerequisite to consideration of a

 compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

 enforced.’”   Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi.,

 138 S. Ct. 13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule

 are waiver and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

        The United States concedes that defendant has exhausted his administrative

 remedies [Doc. 92]. Thus, the Court may consider the merits of defendant’s request.

        B.     Extraordinary and Compelling Reasons

        As noted above, the Court need not consider all three statutory prerequisites if any

 one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

 that defendant has not established extraordinary and compelling reasons for compassionate

 release. In reaching this decision, the Court recognizes that it has discretion to determine

 what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

 1098, 1111 (6th Cir. 2020).




                                              4


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 4 of 7 PageID #: 970
        Defendant contends that compassionate release is appropriate because his medical

 condition places him at greater risk from the ongoing COVID-19 pandemic. Specifically,

 defendant suffers from hyperlipidemia, GERD, and psoriasis. Defendant contends that the

 medication he takes for his psoriasis, Humira, is an immunosuppressant which places him

 at risk to COVID-19. The Court notes that defendant has also been fully vaccinated against

 COVID-19 [Doc. 93, p. 56].

        The Court does not find defendant’s generalized concerns about COVID-19

 persuasive.   Courts may rely on CDC guidance when considering a motion for

 compassionate release. Elias, 984 F.3d at 521 (“Relying on official guidelines from the

 CDC is a common practice in assessing compassionate-release motions.”). The CDC has

 not identified GERD, hyperlipidemia, or psoriasis as conditions creating an increased risk

 of severe illness or death from COVID-19. People with Certain Medical Conditions, Ctrs.

 for Disease Control & Prevention (May 13, 2021), https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html. And while the CDC

 does recognize that being overweight is a potential risk factor, defendant’s height and

 weight taken from his medical records indicate that he has a BMI of 29.6, which places

 him in the category of being overweight, but not obese. Id. “The risk of severe COVID-

 19 illnesses increases sharply with elevated BMI,” and the Court finds defendant’s slightly

 elevated BMI is not sufficient to grant compassionate release. Id. With respect to

 defendant’s arguments regarding his immunosuppressant treatment, “the overwhelming

 majority of district courts across the country have determined that the use of Humira

                                             5


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 5 of 7 PageID #: 971
 medication by an inmate does not warrant a finding of an extraordinary and compelling

 reason for compassionate release.” United States v. Lee, No. 98-CR-06212-RAR, 2021

 U.S. Dist. LEXIS 72731, at *12 (S.D. Fla. Apr. 14, 2021) (listing cases).

       In addition, while defendant does suffer from conditions which might place him at

 increased risk from COVID-19, defendant has also been vaccinated.                Although

 vaccinations may not provide perfect protection from COVID-19, they are among the best

 known methods of preventing infection and severe complications from the disease. CDC

 Real-World Study Confirms Protective Benefits of mRNA COVID-19 Vaccines, Ctrs. for

 Disease Control & Prevention (Mar. 29, 2021), https://bit.ly/2QOfr2A (“COVID-19

 vaccines are highly effective in preventing SARS-CoV-2 infections in real-world

 conditions among . . . groups [that] are more likely than the general population to be

 exposed to the virus.”); Vaccine Effectiveness, Ctrs. for Disease Control & Prevention

 (May 10, 2021), https://bit.ly/34STqU1 (recognizing that “no vaccine is 100% effective,”

 but observing that vaccines “are effective at preventing COVID-19” or developing severe

 illness in “real world conditions.”). The CDC estimates that two doses of the Moderna

 vaccine or the Pfizer vaccine reduce the chances of infection by over 90 percent. Id.

       Finally, as the Court noted above, 191 staff and 991 inmates in the facility where

 defendant is housed have been vaccinated against COVID-19. COVID-19 Cases, Federal

 Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 28, 2021). The

 Bureau of Prisons’ ongoing vaccination efforts further diminish the risk defendant faces

 from COVID-19. With all of the above in mind, the Court finds that because defendant is

                                             6


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 6 of 7 PageID #: 972
 vaccinated against COVID-19, “his susceptibility to the disease is [not] ‘extraordinary and

 compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith, No. 17-cr-20753,

 2021 U.S. Dist. LEXIS 20421, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021). Nor is

 defendant’s medical condition so severe as to otherwise constitute extraordinary and

 compelling reasons. Accordingly, the Court finds that defendant has not satisfied the

 extraordinary and compelling requirement needed for compassionate release, and his

 motion for compassionate release will be DENIED.

 IV.   Appointment of Counsel

       Defendant also asks the Court to appoint counsel to assist him with compassionate

 release litigation [Doc. 90, p. 6]. The Court notes that Standing Order 21-09 appoints

 Federal Defender Services of East Tennessee (“FDSET”) to assist defendants, in

 appropriate cases, with compassionate release motions. In light of that fact, defendant’s

 request to appoint counsel will be DENIED as moot.

 V.    Conclusion

       For the reasons set forth more fully above, defendant’s motion for compassionate

 release [Doc. 90] is DENIED. His request for the appointment of counsel [Doc. 90] is

 DENIED as moot.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             7


Case 3:09-cr-00072-TAV-CCS Document 95 Filed 07/30/21 Page 7 of 7 PageID #: 973
